COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 KASSANDRA MEAD,                                  §
                                                                No. 08-11-00184-CV
         Appellant,                               §
                                                                    Appeal from
 v.                                               §
                                                                394th District Court
 PROPERTY OWNERS’ ASSOCIATION                     §
 OF TERLINGUA RANCH, INC., FRED                              of Brewster County, Texas
 PORTER, SARA STATON, AND ALIDA                   §
 LORIO RICH,                                                 (TC#2010-12-B0081-CV)
                                                    §
         Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating